                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

SHERIA N. BELLE-BEY,                                  )
                                                      )
             Plaintiff,                               )
                                                      )
      v.                                              ) Case No. 4:18CV369 HEA
                                                      )
AFL-CIO LOCAL 420 TEACHERS UNION                      )
and MARY ARMSTRONG, d/b/a AFL-CIO                     )
LOCAL 420 TEACHERS UNION,                             )
                                                      )
             Defendant,                               )


                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Defendant’s Motion to Dismiss, [Doc. No.

6]. Plaintiff filed a response in which she sought remand, however, Plaintiff has

subsequently asked to “rescind” the requested remand. Plaintiff has failed to

specifically address the basis for dismissal presented by Defendant. For the reasons

set forth below, the Motion will be granted.

                              Procedural Background

      Plaintiff originally filed her Petition, pro se, in the Circuit Court of the City

of St. Louis. Defendant removed the case to this Court on March 6, 2018 under 28

U.S.C. § 1331 since Plaintiff’s Petition alleges violations of a variety of federal

constitutional violations, 42 U.S.C. § 1983, and claims based on international law.
Defendant now moves to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure.

                                Factual Background

      Defendant has set forth the factual backdrop to Plaintiff’s Petition through

documents filed with the Missouri commission on Human Rights and the Circuit

Court of the City of St. Louis. When considering whether a complaint fails to state

a claim upon which relief may be granted, the court must generally ignore

materials outside the pleadings, but may consider some materials that are part of

the public record or do not contradict the complaint, as well as materials that are

necessarily embraced by the pleadings. See Miller v. Redwood Toxicology Lab.,

Inc., 688 F.3d 928, 931 (8th Cir. 2012) (quotations and citation omitted).

These filings are part of the public record and do not contradict the Petition, and

therefore it is proper for them to be set out herein.

      Plaintiff was a tenured teacher with the St. Louis Public School system

(“SLPS”) in 2015. On May 8, 2015, the SLPS issued a Statement of Charges and

Notice of Hearing (“SOC”) seeking plaintiff’s termination. The SOC alleged that

plaintiff displayed a number of performance problems which led her principal to

seek a meeting with her. The SOC further alleged that plaintiff failed to initially

appear for the meeting, and that when she was located and compelled to attend she

behaved in a bizarre manner by, inter alia, eating yogurt out of a container with her


                                           2
fingers and refusing to sign documents. The SOC claimed that at subsequently

scheduled meetings plaintiff either failed to appear or again behaved

unprofessionally (by engaging in personal text messaging, refusing to sign

documents, and leaving abruptly).

        On June 10, 2015, a hearing was held on the charges raised in the SOC. The

hearing was conducted before a hearing officer appointed by the Special

Administration Board of the Transitional School District of the City of St. Louis

(“SAB”) at which plaintiff was represented by attorney George Suggs, who at that

time was AFT Local 420’s legal counsel. Following the hearing, the SAB upheld

the SOC against plaintiff and discharged plaintiff from her employment with

SLPS.

        Plaintiff thereafter filed a charge of discrimination with the Missouri

Commission on Human Rights (“MCHR”) against AFT Local 420. Attorney Suggs

submitted a position statement to the MCHR. On November 22, 2016, the MCHR

issued a right-to-sue notice.

        On February 22, 2017, plaintiff filed a petition against AFT Local 420 in the

Circuit Court of the City of St. Louis, alleging unlawful discrimination. Attorney

Suggs filed a motion to dismiss on the grounds that the action was not filed within

ninety (90) days of the MCHR’s issuance of the right-to-sue notice, as required by




                                            3
Mo.Rev.Stat. §213.111.1. The case was ultimately dismissed without prejudice

due to plaintiff’s failure to appear.

      Plaintiff’s Petition, though not a model of clarity, alleges that she was

discharged from her employment erroneously, citing 18 U.S.C. §§ 241 and 242, the

Fifth Amendment to the United States Constitution, the Fourth Amendment to the

U.S. Constitution, and the National Labor Relations Act, 29 U.S.C. § 151, 42

U.S.C. §1983, and the “Treaty of Peace and Friendship of 1836 A.D. Between

Morocco and the United States.”

                                   Legal Standards

      In examining a Rule 12(b)(6) motion to dismiss for failure to state a claim,

the Court accepts all of Plaintiff’s factual allegations as true and construes those

allegations in Plaintiff’s favor. Kulkay v. Roy, 847 F.3d 637, 641 (8th Cir. 2017).

To survive such a motion, Plaintiff’s complaint “must include sufficient factual

allegations to provide the grounds on which the claim rests.” Drobnak v. Andersen

Corp., 561 F.3d 778, 783 (8th Cir. 2009). Put simply, Plaintiff’s claim for relief

must be “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                           4
                                      Discussion

      The Court agrees that the Petition fails to set forth facts adequate to establish

subject matter jurisdiction or sufficient to state a claim. In addition, Plaintiff’s

argument in favor of treating the Motion to Dismiss as a motion for summary

judgment fails since the CBA is at the heart of the matter and is “necessarily

embraced” by the Petition.

      The Court disagrees with Defendant’s argument that the Petition must be

dismissed. Title 18 of the United States Code is a criminal statute which provides

no private cause of action.

      The Fifth Amendment provides for due process between the federal

government and individual citizens. The federal government is not a party to this

action, and therefore, the Fifth Amendment is not implicated in this action.

      Likewise, the Fourth Amendment, which protects individuals from

unreasonable search and seizure, has no application to these defendants.

      Section 2(2) of the National Labor Relations Act, 29 U.S.C. § 151 excludes

state governments and their political subdivisions, i.e., the SLPS, from coverage

under the NLRA. The NLRA is a statute which governs private sector employees

and labor unions.

      Section 1983 of Title 42 United States Code mandates that a constitutional

right must be violated in order for a private citizen to bring an action against one


                                            5
acting under color of state law, i.e., a state actor. There are absolutely no

allegations that the defendants herein are state actors.

      Plaintiff fails to make any allegations that the “Treaty of Peace and

Friendship of 1836 A.D. Between Morocco and the United States” provides her

with a right to bring any action against defendants.

      Defendant AFT Local 420 is correct in arguing that Plaintiff’s claim that a

public employer must bargain in good faith pursuant to Article I, Section 29 of the

Missouri Constitution is misplaced. The collective bargaining obligation is

between the public employer and the union chosen by the employees as their

bargaining representative (in this case, AFT Local 420). Article I, Section 29of the

Missouri Constitution “requires the [school] board to meet and confer with the

union, in good faith.” American Federation of Teachers v. Ledbetter, 387 S.W.3d

360 (Mo. banc 2012). The Local has made no such claim regarding Plaintiff’s

discharge.

      The allegations against Mary Armstrong are minor; Plaintiff states that

Defendant Armstrong is/was the President of Plaintiff’s Local and that Plaintiff

lost the election for that office to Defendant Armstrong. These allegations are

insufficient to raise a plausible claim for relief.

      Based upon the foregoing analysis, Plaintiff’s Petition fails to state a cause

of action and must be dismissed.


                                            6
     Accordingly,

     IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss, [Doc.

No. 6] is GRANTED .

     IT IS FURTHER ORDERED that Plaintiff’s Petition is dismissed.

     Dated this 18th day of October, 2018.




                                     ___________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                       7
